Citation Nr: 1730233	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to August 12, 2016 and in excess of 20 percent thereafter for plantar heel spur, left foot. 

2.  Entitlement to a rating in excess of 10 percent prior to August 12, 2016 and in excess of 20 percent thereafter for plantar heel spur, right foot.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection for left knee lateral meniscal tear.

5.  Entitlement to service connection for back pain.

6.  Entitlement to service connection for hip pain. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to March 1993 and January 1994 to March 1996.

These matters on appeal before the Board of Veterans' Appeals (Board) arise from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which granted a 10 percent rating for the Veteran's service-connected left foot plantar heel spur and right foot plantar heel spur, each, effective February 9, 2010.  

A subsequent August 2016 rating decision awarded separate 20 percent rating effective August 12, 2016 for the Veteran's service connected left foot plantar heel spur and right foot plantar heel spur.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board finds that the issue of entitlement to a TDIU is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, in a September 2010 statement, the Veteran stated that his chronic pain in his feet and his inability to stand or walk for prolonged periods of time affect his ability to maintain employment.  Thus, the Board finds that the record reasonably raises the claim for a TDIU due to the Veteran's service-connected disabilities, and the issue of entitlement to a TDIU claim is within the jurisdiction of the Board.  

The issues of entitlement to service connection for left knee lateral meniscal tear, back pain, and hip pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 12, 2016, the Veteran's left foot plantar heel spur has been manifested by moderate foot impairment, but without evidence of moderately-severe or severe foot impairment. 

2.  Prior to August 12, 2016, the Veteran's right foot plantar heel spur has been manifested by moderate foot impairment, but without evidence of moderately-severe or severe foot impairment.

3.  As of August 12, 2016, the Veteran's left foot plantar heel spur has been manifested by moderately-severe foot impairment, but without evidence of severe foot impairment. 

4.  As of August 12, 2016, the Veteran's right foot plantar heel spur has been manifested by moderately-severe foot impairment, but without evidence of severe foot impairment.

5.  The Veteran's service-connected disabilities do not preclude him from securing and following any substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to August 12, 2016 for left foot plantar heel spur have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5003, 5015, 5284 (2016).

2.  The criteria for a rating in excess of 10 percent prior to August 12, 2016 for right foot plantar heel spur have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.59, 4.71, Diagnostic Code 5003, 5015, 5284 (2016).

3.  The criteria for a rating in excess of 20 percent as of August 12, 2016 for left foot plantar heel spur have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.59, 4.71, Diagnostic Code 5284 (2016).

4.  The criteria for a rating in excess of 20 percent as of August 12, 2016 for right foot plantar heel spur have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.59, 4.71, Diagnostic Code 5284 (2016).

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, VA's duty to notify was satisfied by letters dated February 2010 and July 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran has not identified any additional, relevant, available evidence.  The claims file contains the Veteran's VA medical treatment records, Social Security Administration (SSA) records, and written statements.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claim.

The Veteran was also afforded VA compensation and pension examinations in March 2010 and August 2016.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran has not advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott, 789 F.3d 1375 (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.


Factual Background

In February 2010, the Veteran filed a claim for an increased (compensable) rating for his service-connected left foot plantar heel spur and right foot plantar heel spur. 

At a March 2010 VA examination, the Veteran reported daily severe bilateral foot pain that went from his heels to the plantar surface and was aggravated by prolonged standing and walking.  The Veteran reported flare-ups with prolonged standing three to four times a month lasting 24 to 36 hours.  His pain was alleviated by soaking his feet and taking Motrin.  The Veteran used shoe inserts as assistive devices.  Standing limitations were reported as two to three minutes before he changes position and his functional limitation on walking was listed as a few yards.  Left foot and right foot symptoms identified were pain (while standing, walking, at rest), stiffness (while standing, walking), and fatigability (while standing, walking).  Swelling, heat, redness, weakness, and lack of endurance of the left foot and right foot were not identified.  

Upon physical examination, there was no evidence of swelling, tenderness, instability, weakness, or abnormal weight bearing of the left foot or right foot.  There was evidence of painful motion exhibited with heel walking.  He had an antalgic gait.  X-rays revealed bilateral plantar and posterior calcaneal spurs with significant effects on general occupational activities including decreased mobility, lack of stamina, and pain.  The disability moderately effected chores and exercise, severely impacted sports, and mildly impacted recreation and travel. 

April 2010 VA treatment notes show a history of bilateral foot pain, increased pain in the morning and with activity, and complaints of worsening pain since he was fitted with orthotics.  His bilateral feet were tender to palpation in the heel and along lateral aspect of the foot.  Calcaneal spurs were seen on plain films.  The Veteran had previously been injected in his heel but with no relief.  The impact of his pain was listed as severely effecting house chores, walking, social life, hobbies, employment, driving, and mood, moderately effecting rides in the car and not affecting his sleep.  He scored his pain 9 and 10 out of 10.  Upon physical examination, he had point tenderness on heel, tenderness at insertion of Achilles with dorsiflexion, no pain with plantar flexion.  He had full range of motion of feet, toes, and ankles.  Pain on examination is the same in both feet but worse in right than left. 

Subsequently, in April 2010, VA treatment notes report the Veteran's visit to the emergency room with complaints of right foot pain that started the same day.  He reported that he was coaching little league baseball when he "stepped on the plate wrong," he was running the bases when he hit his great toe and hyperextended it.  He then reported developing severe pain on a scale of 10 out of 10 throughout his foot afterwards, particularly in his great toe and along his Achilles.  He was able to bear weight.  Pain worsened with walking and movement.  The next week, the Veteran presented for chronic foot pain and reported that his pain had not improved and he was taking up to 10 tablets of ibuprofen at one time to get affect.  The Veteran was referred to podiatry for consultation. 

April 2010 x-rays showed no fracture or subluxation.  There was non-inflammatory enthesophytes of the calcaneus present at the plantar fashion and Achilles tendon insertion.  Hallux valgus deformity was seen and soft tissues were unremarkable. 

In May 2010, the Veteran was found to have bilateral plantar fasciitis which had been treated with numerous injections as well as orthotic management without much success.  The Veteran had not been on a stretching and icing program.  His Achilles tendon/zolea/gastroncenemius complex was very tight bilaterally, worse on the right than the left.  There was point tenderness over the plantar fascia origins bilaterally.  The Veteran was recommended intensive home stretching and icing program for his bilateral lateral plantar fasciitis. 

A June 2010 VA podiatry note reported that the Veteran was receiving some benefit from exercises, power step inserts and air heels.  In July 2010 VA treatment notes, the Veteran describes heel pain on a scale of 10 out of 10.  In an August 2010 VA podiatry treatment, the Veteran presented with pain in his heel and ball of his foot to the toes.  He stated that he gets some relief with his inserts and air heels.  

In a September 2010 statement, the Veteran asserted that he was not able to maintain employment for more than 8 or 9 months when standing was required because his chronic pain in his feet, ankles, knees, hips and back were unbearable.  Further, the Veteran stated that he has not been able to maintain his yard properly, attend outdoor functions or play with his child due to his chronic pain.  Additionally, the Veteran reported that his doctors wanted to explore a possible diagnosis of fibromyalgia. 

An August 2011 private treatment note reported the Veteran's complaints of pain in the first, second and third MPJ and metatarsal head on the right foot and the first MPJ and metatarsal head in the left foot that is increased with pressure and walking. Physical examination revealed pain on palpation of the MPJ and metatarsal head.  The Veteran was diagnosed with equinus of the metatarsal and capsulitites of the MPJ causing foot pain.  The Veteran was injected with 1cc each of dexamethasone and Marcaine plain as an arthrocentesis injection to relieve pain.  

A September 2011 orthopedic note details the Veteran's follow up for bilateral plantar fasciitis and heel pain as well as left knee pain.  The Veteran was undergoing physical therapy and taking anti-inflammatories for these problems.  Upon review of his rehabilitation notes, the orthopedic surgeon concluded that the Veteran did not have much heel pain recently during his rehabilitation.  A September 2011 radiology report noted prominent calcaneal enthesophytes bilaterally at the insertion of the Achilles tendon and plantar fascia but no fractures or other significant pathology.

In his January 2012 substantive appeal (VA Form 9), the Veteran stated that he was always in severe pain with swelling around ankles and instability.  He reported pain so severe that he suffered from weakness and lack of endurance.  Further, he stated that he could not stand for any length of time and his walking as very limited.  The Veteran finally described pain so severe some days that it interfered with his day-to-day activities. 

A January 2012 VA treatment note reports the Veteran has foot pain with some relief from orthotics.  The Veteran had previously been seen for plantar fasciitis, heel spur syndrome and metarsalgia.  The Veteran reported pain in the middle three toes and on the plantar aspect of the ball of the foot proximally to the heel of both feet.  The Veteran also complained of pain on the plantar aspect of the left hallux.  Range of motion testing was normal and pain free.  Upon physical examination, range of motion was normal and pain free and there was tenderness to palpation was noted of the plantar heel area.  The podiatrist discussed removing his sesamoid bone from the left hallux and dispensed two pairs of orthotics. 

In an August 2013 rating decision, the RO denied service connection for severe pes planus.

In a June 2014 statement, the Veteran, in pertinent part, reported suffering from severe and constant pain in his feet, ankles, knees and hips over the years. 

June 2015 VA treatment records report "aching" pain at 8 out of 10 in his feet increased by movement, standing and walking and relieved by rest affecting his physical activity and walking.  An April 2016 VA nursing assessment reported that the Veteran was prone to recurrent falls due to stumbles related to his plantar fasciitis.  In June 2016 the Veteran reported pain in his feet, buttocks and knees which was increased by standing, walking, and pressure.  Pain affects his sleep, physical activity, walking, relationship with others, emotions, concentration and work productivity. 

The Veteran was afforded a VA examination in August 2016 at which time he described his bilateral heel pain as "shards of glass" in his heels, feeling worse upon waking, and a "grinding" sensation.  The Veteran was given orthotics by the VA as well ankle braces which are inflated with air.  The Veteran stated that he cannot utilize these therapies simultaneously as both of them do not fit inside his shoes.  The Veteran reported taking 400-600 mg of ibuprofen per day.  The Veteran was found to have functional loss or functional impairment of the feet as increasing activities eventually causes pain to become too great that he has to stop said activity.  The Veteran has not undergone foot surgery. 

Upon physical examination, the Veteran was found to have pain on both his right and left foot on examination that contributed to functional loss.  The Veteran was found to have bilateral heel spurs of moderately-severe severity.  The disability did not chronically compromise weight bearing.  The disability requires arch supports, custom orthotic inserts or shoe modifications.  The disability causes disturbance of locomotion.  The Veteran's disability was found to cause pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis. 

In a September 2016 statement, the Veteran asserts that his issues with his toes have not been addressed as his left and right big toes have numbness and the other toes "feel like jammed knuckles that will not pop."  The Veteran states that during episodes of aggravation, walking becomes more difficult, sexual positions become painful, cutting the grass hurts and physical therapy exercises raise his pain levels to ten.  The Veteran further states that he should be awarded compensation for the toes, balls of feet and arches since he initially fell from a utility pole in service and now experiences deteriorating health since this fall.  The Veteran finally contends that the effective date of August 12, 2016 for the rating of 20 percent rating should be earlier as he started treatment in 2003. 

Analysis 

The Veteran asserts that his service-connected left foot plantar heel spur and right foot plantar heel spur each warrant increased ratings.  The May 2010 rating decision awarded separate 10 percent disability rating effective February 9, 2010 for his service-connected left foot plantar heel spur and right foot plantar heel spur under diagnostic code 5015.  The August 2016 rating decision awarded separate 20 percent disability award effective August 12, 2016 for his service-connected left foot plantar heel spur and right foot plantar heel spur under diagnostic code 5284.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

As in this case, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Pursuant to Diagnostic Code 5015, benign new growths of bones, including bone spurs, are rated under Diagnostic Code 5003 as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5015 (2016).

Under Diagnostic Code 5003, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion, when the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  A 20 percent rating is available when, in the absence of limitation of motion, there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Id.  That rating is not to be combined with ratings based on limitation of motion of the same joint. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Under Diagnostic Code 5284, a moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284 (2016).

The words "moderate," "moderately severe," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Board notes that the medical evidence demonstrates that the Veteran has a non-service-connected bilateral foot disability of pes planus (flat foot), and symptoms from this disability may not be considered when evaluating the service-connected left foot and right foot plantar heel spurs.  38 C.F.R. § 4.14 (2016).


Prior to August 12, 2016

Prior to August 12, 2016, the Veteran's left foot plantar heel spur and right foot plantar heel spur have been rated under Diagnostic Code 5015.  After review of the record, the Board finds that a rating in excess of 10 percent is not warranted for either the Veteran's left foot plantar heel spur or right foot plantar heel spur.  See 38 C.F.R. § 4.71a, DC 5015, 5284 (2016).

The Veteran's left foot plantar heel spur and right foot plantar heel spur have been rated under Diagnostic Code 5015, for bones, new growths, benign.  Initially, the Board notes that a rating in excess of 10 percent is not warranted under Diagnostic Code 5003, because the Veteran's left foot plantar heel spur and right foot plantar heel spur because the Veteran's foot spur did not affect a group of minor joints and there is is no evidence of incapacitating evidence.  

Consistent with Diagnostic Code 5284, the weight of the evidence shows moderate impairment associated with the left heel spur and the right heel spur, not moderately-severe or severe.  The competent medical and lay evidence demonstrates that the Veteran's disability due to left foot plantar heel spur and right foot plantar heel spur are manifested by foot pain, stiffness, and fatigability while standing and walking, and results in functional loss due to interference with standing, and lack of endurance.  The Board concludes that the Veteran's left foot plantar heel spur and right foot plantar heel spur have been manifested by symptoms which more nearly approximate the equivalent of a moderate foot injury, particularly pain and functional loss.

At no point prior to August 12, 2016 does the evidence of record demonstrate that ratings in excess of 10 percent for left foot plantar heel spur or right foot plantar heel spur are warranted.  The competent evidence does not show that the Veteran's left foot plantar fasciitis with heel spur more closely approximates a "severe" foot disability.  The Veteran did receive partial relief from his foot pain when he uses orthotics.  See e.g., January 2012 VA treatment note.  Although the Veteran's ability to stand and walk was impaired, he was ambulatory, and his disabilities did not result in abnormal weight bearing.  In fact, at the March 2010 VA examination there was no evidence of swelling, tenderness, instability, weakness, or abnormal weight bearing of the left or right foot.  Moreover, the objective medical evidence does not reflect that the Veteran's left foot plantar heel spur or right foot plantar heel spur manifest in additional foot deformity such as pronation or abduction.  Separate ratings in excess of 10 percent for left foot plantar heel spur or right foot plantar heel are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5284 (2016).



As of August 12, 2016

As of August 12, 2016, the Veteran's left foot plantar heel spur and right foot plantar heel spur have been rated under Diagnostic Code 5284.  With respect to the Veteran's left foot plantar heel spur and right foot plantar heel spur disabilities as of August 12, 2016, the Board finds that the competent evidence of record discussed above supports the assignment of a 20 percent rating under Diagnostic Code 5284, based on moderately-severe foot impairment.  See 38 C.F.R. § 4.71a (2016). 

As of August 12, 2016, the Board finds that the Veteran's left foot plantar heel spur and right foot plantar heel spur more nearly approximates the 20 percent rating criteria under Diagnostic Code 5284 due to the symptoms manifested by foot pain, tenderness, weakness, fatigability, incoordination, and results in functional loss due to disturbance in ambulance, interference with standing, and lack of endurance.  He has additional functional loss with flare-ups of symptoms as a result of overuse.  Although his disabilities do not chronically compromise weight bearing, his heel spurs cause disturbance of locomotion.  

The evidence of record does not demonstrate that ratings in excess of 20 percent for the left foot plantar heel spur or right foot plantar heel spur are warranted.  The competent evidence does not show that the Veteran's left foot plantar heel spur or right foot plantar heel spur more closely approximates a "severe" foot disability.  The Veteran's disabilities has not required medical intervention aside from orthotic inserts, and has not been found to result in severe functional impairment from the VA examiner.  In fact, though not dispositive, the August 2016 VA examination characterized the Veteran's left foot plantar heel spur and right foot plantar heel spur as no more than moderately-severe in nature.  Although the Veteran's ability to stand and walk is impaired, he is ambulatory, his weight bearing is not chronically compromised, and he can at the very least stand or walk before having to stop activities due to pain.  Further, the objective medical evidence does not reflect that the Veteran's left foot plantar heel spur or right foot plantar heel spur manifests in additional foot deformity such as pronation or abduction.  Moreover, the evidence fails to suggest that the Veteran's disability is analogous to actual loss of use of the foot.  Accordingly, ratings in excess of 20 percent as of August 12, 2016 for left foot plantar heel spur or right foot plantar heel spur are therefore not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).

The Board notes that the Veteran has also been diagnosed with plantar fasciitis; however, the Board finds that a separate rating is not warranted for plantar fasciitis.  Plantar fasciitis is defined as inflammation of the plantar fascia causing foot or heel pain.  See Stedman's Medical Dictionary, 652 (27th ed., 2000).  The Veterans left heel bone and right heel bone spurs have been characterized by foot and heel pain.  There is no evidence that the Veteran's plantar fasciitis has been associated with his service connected right and left plantar heel spur disabilities.  

The Board also finds the weight of the evidence is against a finding of a higher rating under any other Diagnostic Code.  As noted, symptoms of the Veteran's non-service-connected bilateral pes planus (flat foot) may not be considered when evaluating the service-connected foot disability and thus DC 5276 is inapplicable.  Here, the Veteran does not have weak foot or claw foot, so evaluation under Diagnostic Codes 5277-5278 is not warranted.  In addition, the record contains no evidence of any malunion or nonunion of the feet secondary to the Veteran's service-connected disabilities, so evaluation under DC 5283 is not warranted.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) have also been considered.  However, an increased rating is not warranted during either period on appeal on the basis of functional loss due to pain or weakness in this case, as those symptoms are already contemplated by the criteria of Code 5284.  The Veteran's symptoms are supported by pathology consistent with the assigned ratings.  

Finally, the Veteran is competent to report observable symptoms, such as pain and weakness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the bilateral foot disability on appeal.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.
In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for left foot plantar heel spur and right foot plantar heel spur for the period prior to August 12, 2016 and in excess of 20 percent thereafter.  In denying such higher ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2016).


TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to make it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2016).

The Veteran contends that he is unable to maintain substantially gainful employment due to service-connected disability.  Service connection is currently in effect for plantar heel spur, left foot, rated 20 percent disabling, and plantar heel spur, right foot, rated 20 percent disabling.  The combined service-connected disability rating is 40 percent.  Thus, the Veteran does not meet the minimum percentage requirements, set forth in 38 C.F.R. §4.16 (a), for consideration of TDIU.  However, consideration of TDIU pursuant to 38 C.F.R. §4.16 (b) must be considered.

The question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, work which is more than marginal, that permits the individual to earn a living wage consistent with education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356   (1991).  For an appellant to prevail on a claim for a total compensation rating based on individual unemployability, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed, is employed only part-time, or has difficulty obtaining employment, is not enough.  A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361   (1993).

The Board notes that the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

Although the August 2016 VA examiner found that any occupation requiring prolonged ambulation would be impacted due to pain with some activities, the Board finds that the August 2016 VA examination did not reveal factors resulting in unemployability.  There is no evidence that the Veteran's service-connected disabilities impacted his ability to perform occupational tasks.  Overall, the Board finds that the evidence during this appeal period does not support a finding that the Veteran's service-connected right and left heel disabilities significantly diminished level of functioning to the point where the Veteran is unable to work. 

To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  In this regard, the Board acknowledges the Veteran's September 2010 statement that he was not able to maintain employment for more than 8 or 9 months when standing was required because his chronic pain in his feet were unbearable.  The schedular ratings assigned for his service connected plantar heel spurs of the left and right feet take into consideration such impact on the Veteran when standing.  However, the Veteran has not provided any competent and credible evidence that his service-connected disabilities, either singly or combined, prevented him from securing or following any substantially gainful employment.  Therefore, the Board finds that referral for extraschedular consideration is not appropriate.  In sum, the Board finds that the preponderance of the evidence is against the claim for a TDIU and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent prior to August 12, 2016 for left foot plantar heel spur is denied. 

Entitlement to a rating in excess of 10 percent prior to August 12, 2016 for right foot plantar heel spur is denied. 

Entitlement to a rating in excess of 20 percent as of August 12, 2016 for left foot plantar heel spur is denied.

Entitlement to a rating in excess of 20 percent as of August 12, 2016 for right foot plantar heel spur is denied. 

Entitlement to a TDIU is denied. 



REMAND

In a July 2016 rating decision, the AOJ denied the claims of entitlement to service connection for left knee lateral meniscal tear, back pain and hip pain.  In January August 2016, the Veteran filed a Notice of Disagreement (NOD), appealing the denial.  To date, the AOJ has not issued a SOC in response to the Veteran's NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2016).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

Send the Veteran a SOC concerning the claims of entitlement to service connection for left knee lateral meniscal tear, back pain, and hip pain.  Advise the appellant of the time limit in which he may file a Substantive Appeal (VA Form 9 or equivalent statement) to "perfect" an appeal of each of these issues.  38 C.F.R. § 20.302(b) (2016).  If he perfects a timely appeal, return the claims to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


